

Exhibit 10.3


SECOND AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT


THIS SECOND AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT (this "Amendment") is
made as of August 21, 2015 by and between Hines Global REIT II 891 Coronado LLC,
a Delaware limited liability company ("Buyer") and LV Eastern, LLC, a Nevada
limited liability company (“Seller”).


WHEREAS, the parties entered into that certain Real Estate Purchase Agreement
dated as of July 8, 2015 (the “Original Agreement”) as amended by that certain
First Amendment to Real Estate Purchase Agreement dated August 7, 2015 (the
“First Amendment” and together with the Original Agreement, the “Amended
Agreement”), with respect to the purchase and sale of certain improved real
property commonly known as “The Domain Apartments”, as more particularly
described in the Original Agreement. Capitalized terms used but not otherwise
defined herein shall have the same meaning as ascribed to such terms in the
Original Agreement; and


WHEREAS, the parties now desire to amend the Amended Agreement pursuant to the
terms and conditions set forth herein.


NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
in the Amended Agreement and as hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1. Approval Date. The “Approval Date” as defined in Section 2B of the Original
Agreement, as amended by the First Amendment, is hereby further amended and is
extended to 5:00 p.m. Pacific Time, September 4, 2015.


2. Closing Date. The Closing Date, as defined in Section 2 of the Original
Agreement, is hereby reaffirmed to be thirty (30) days after the Approval Date,
subject to Buyer’s right to extend the Closing Date for up to thirty (30)
additional days as set forth in Section 2 of the Original Agreement.


3. Effect. Except as specifically provided in this Amendment, the terms and
provisions of the Amended Agreement, as modified herein, remain in full force
and effect and the Amended Agreement is hereby ratified by Seller and Buyer.


4. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one agreement. A signature delivered via
facsimile, email, or attachment to email shall be equally as effective as an
original signature delivered in-person, via mail, or via any other means.




[Signature Page Follows]

1
 

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first indicated above.


SELLER:






LV EASTERN, LLC,
a Nevada limited liability company




By: /s/ Kenneth M. Woolley
Name: Kenneth M. Woolley
Its: Manager




BUYER:




























HINES GLOBAL REIT II 891 CORONADO LLC,
a Delaware limited liability company






   By: /s/ David Steinbach
   Name: David Steinbach
   Its: Manager
 
 




2
 